Citation Nr: 0018149	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  97-13 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a chronic acquired low 
back disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from August 1989 to July 1993.

The current appeal arose from a March 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  The RO denied entitlement to service 
connection for a chronic acquired low back disorder on a 
direct service incurrence basis, as well as secondary to 
service-connected left retropatellar pain syndrome and right 
retropatellar pain syndrome with iliotibial band syndrome.  
The RO also denied entitlement to evaluations in excess of 10 
percent for left retropatellar pain syndrome and right 
retropatellar pain syndrome with iliotibial band syndrome.

The veteran's October 1996 notice of disagreement was limited 
to the denial of entitlement to service connection for a 
chronic acquired low back disorder, in response to which the 
RO issued a statement of the case in November 1996.  His 
December 1996 substantive appeal included a notice of 
disagreement with the March 1996 denial of entitlement to 
evaluations in excess of 10 percent for his service-connected 
bilateral knee disabilities.

The veteran provided oral testimony before a Hearing Officer 
at the RO in May 1997, a transcript of which has been 
associated with the claims file.  The testimony addressed the 
denials of entitlement to service connection for a chronic 
acquired low back disorder and increased evaluations for the 
service-connected bilateral knee disabilities.  In March 1998 
the Hearing Officer issued a rating decision affirming the 
denial of entitlement to evaluations in excess of 10 percent 
for the service-connected bilateral knee disabilities.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The issue of entitlement to evaluations in excess of 10 
percent for the service-connected bilateral knee disabilities 
is addressed in the remand portion of this decision.


FINDING OF FACT

The claim of entitlement to service connection for a chronic 
acquired low back disorder is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a chronic 
acquired low back disorder is not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

The threshold question to be answered in any case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  And while it need not be conclusive, it must be 
"possible".  See Kandik v. Brown, 9 Vet. App. 434, 439 
(1996).  A claimant may submit some supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993); see also Meyer v. Brown, 9 
Vet. App. 425, 429 (1996).  Further discussion of these 
exceptions are found with regard to "inherently 
incredibility" in Samuels v. West, 11 Vet. App. 433 (1998); 
or when "outside the scope of competence", in Jones v. West, 
12 Vet. App. 383 (1999).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if an appellant fails to submit a well 
grounded claim, VA is under no duty to assist him/her in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999).

Evidence submitted in support of the claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, except when the evidentiary assertion (other 
than in a government record) is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).



Service connection may be established for disability incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  

Service connection may be granted for a disability which is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).

A well-grounded claim for secondary service connection 
requires evidence of a current disability as provided by a 
medical diagnosis, a service-connected disease or injury, and 
competent evidence providing a nexus between the two.  Wallin 
v. West, 11 Vet. App. 509, 512 (1998); see also Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Reiber v. Brown, 7 
Vet. App. 513, 516 (1995).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).



In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 71 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Evidence submitted in support of a claim must be accepted as 
true for the purpose of determining whether the claim is well 
grounded, except when the evidentiary assertion (other than 
in a government record) is inherently incredible or when the 
fact asserted is beyond the competence of the person making 
the assertion.  Hensley v. West, No. 99-7029 (Fed. Cir. May 
12. 2000).

Service connection may be established through competent lay 
evidence, not medical records alone.  Horowitz v. Brown, 5 
Vet. App. 217 (1993).  But a lay witness is not capable of 
offering evidence requiring medical knowledge.  Espiritu v. 
Derwinski, op. cit.

The credibility and weight to be attached to medical opinions 
are within the province of the Board as adjudicators.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).




The Board is not bound to accept medical opinions that are 
based on history supplied by the veteran where that history 
is unsupported by the medical evidence.  Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993) and Guimond v. Brown, 
6 Vet. App. 69 (1993).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Factual Background

The veteran denied a history of recurrent back pain when he 
completed the report of medical history portion of the August 
1989 general medical examination for entrance in service.  
The report of general medical examination for entrance in 
service is negative for any abnormalities of the spine.

In January 1990 the veteran complained of having pulled his 
left leg muscle 3 months prior and having had back pain for 3 
days.  Examination showed tenderness at T-3/T-4 and L-1/L-3.  
Straight leg raising was negative.  Low back strain was 
diagnosed and he was given a profile limitation and Naprosyn.

In May 1990 the veteran reported with complaints of back pain 
for 2 days.  He had lost his balance while walking down 
stairs two days before, but there had been no direct trauma.  
The examiner found decreased mobility due to pain.  The 
diagnosis was back strain for which he was assigned to 
quarters for 24 hours, told to stay in bed and use heat, as 
well as Flexeril.

In October 1990 the veteran was seen on several occasions for 
followed-ups for his prior back pain complaints.  On one 
occasion it was noted that he had leaned over to pick up 
something and strained his back.  X-rays had been negative.  
Various medications were prescribed.  Soon thereafter, he was 
reported to have had improvement with increased motility and 
decreased pain.  He still had some lumbosacral tenderness, 
and strain was diagnosed.  He was given a 7 day profile 
limitation after which he was to return to be rechecked.  
Physical therapy was also a possibility.  

In October 1990 mechanical low back pain was eventually 
diagnosed and the veteran was treated with an ice pack to the 
lumbosacral region and instructed in passive extension 
exercises, the use of lumbar support when sitting, and 
scheduled for back class.  A notation was made two weeks 
later that he had not returned to physical therapy.

The veteran denied a history of recurrent back pain when he 
completed the medical history portion of the April 1991 
medical history portion of a medical evaluation bord 
examination.  The medical board evaluation general medical 
examination report shows the clinical evaluation of the spine 
was normal.

A November 1991 medical record report shows the veteran had 
fallen earlier in the day and twisted his neck/upper back.  
Presently, he did not complain of neck pains, but mainly of 
pain in the right scapular area.  There was no spinal 
tenderness, and good muscle strength.  There was tenderness 
to the right scapular area.  There was no swelling, erythema, 
or ecchymosis.  The clinical assessment was contusion/muscle 
strain to the back.

In February 1992 the veteran reported with complaints of neck 
pain secondary to injury of the neck.  He reported having 
sustained injury the day before when he fell after his knees 
had given out, and he injured his neck between the doors of a 
car.  The clinical assessment was decreased range of motion 
of the cervical spine, etc.  X-ray of the cervical spine was 
normal.

The veteran denied a history of recurrent back pain when he 
completed the report of medical history portion of the 
September 1992 separation examination.  The report of medical 
examination for separation shows the clinical evaluation of 
the spine was normal.

The veteran's original claim for compensation benefits 
following separation from service was filed in August 1993.  
He did not claim compensation benefits for a back disorder.

The May 1994 VA general medical examination report shows no 
references to, or complaints or findings referable to back 
symptomatology.

The veteran filed his initial claim for service connection 
for a chronic acquired back disorder as secondary to his 
service-connected bilateral knee disabilities in October 
1995.  He also filed a claim for increased evaluations for 
his bilateral knee disabilities.

On VA examination in January 1996 the veteran reported having 
had problems with his knees which led to back pain over the 
past 6 years.  He had been working at Pizza Hut, but his 
knees caused him too much difficulty, so he had gone to work 
at the post office.  

On examination the veteran reported that his back tenderness 
had been in association with knee discomfort.  The examiner 
recorded that the veteran had no objective findings of 
significance at the time of examination.  No back diagnosis 
was given.

Multiple statements and associated clinical notations are in 
the file from a private physician, PHR, M.D., starting in 
April 1996.  At that time the veteran gave a history of 
having been involved in a motor vehicle accident in December 
1995 when he was the belted driver whose car was struck by a 
semi and another car.  
Since the accident, he had had a constant aching in the neck 
and low back with radiation to his head and sometimes to his 
legs, and with some numbness in his left hand and left foot; 
three were also other symptoms to include visual impairment, 
headaches, etc.  X-rays of the back had been negative.  It 
was felt that he probably had a myofascial pain syndrome 
post-accident.

On subsequent reports and clinical records from Dr. PHR it 
was noted that the veteran continued to have symptoms as 
cited above since the accident, to include some back 
problems.  

On VA examination in March 1997 the veteran complained 
primarily of his knees.  However, he also stated that he had 
had back pain since 1993.  He reportedly was unsure if this 
had started when he fell and caught his neck between the door 
and the car, and he had a history of a couple of falls.  X-
rays of the lumbosacral spine were negative for fracture or 
spondylolisthesis with normal intervertebral spaces, no 
degenerative joint disease.  There was lumbarization of S-1.  
The pertinent diagnosis was chronic lumbosacral strain.  The 
examiner opined that the veteran's low back condition was 
unlikely to be related to his service-connected (knee) 
condition.

The veteran provided oral testimony before a Hearing Officer 
at the RO in May 1997.  A transcript of his testimony has 
been associated with the claims file.  His testimony 
addressed the etiology of his back disorder and the disabling 
manifestations of his service-connected bilateral knee 
disabilities.

Private clinical reports show continued symptoms although X-
rays in June 1997 were noted to have been negative, as was 
sedimentation rate study.




Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for a chronic 
acquired low back disorder must be denied as not well 
grounded.

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.

The record shows that the veteran does have a chronic 
acquired low back disorder.  However, he has failed to 
provide medical evidence of a nexus between his current low 
back disorder and service, or his service-connected bilateral 
knee disabilities.  

There are no documented medical opinions or other competent 
evidence of record linking the veteran's current chronic 
acquired low back disorder to service or to service-connected 
disability.  

In fact the competent medical opinion on file from a VA 
examiner shows that the veteran's back disorder is not 
related to his service-connected bilateral knee disabilities, 
and the examiner does not relate his back disorder to 
transient low back symptomatology reported in service.  The 
veteran's private physician relates the veteran's back 
symptomatology to a post service car accident which occurred 
in 1995.

In addition there is no evidence that any chronic disease was 
shown in service or during an applicable presumption period.  
Nor is there medical evidence of a relationship between the 
veteran's current low back disorder and any alleged 
continuity of symptomatology.  See Voerth v. West, 13 Vet. 
App. 117 (1999); McManaway v. West, 13 Vet. App. 60 (1999); 
Savage v. Gober, 10 Vet. App. 488 (1997).  Simply put, there 
is no competent medical evidence of record linking the 
veteran's back disorder to service or anything of service 
origin.

The veteran's own opinions and statements will not suffice to 
well ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).

Nor is the Board competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran's current back disorder is related to a disease or 
injury of service origin.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

The Board further finds that the veteran has not indicated 
the existence of any evidence that has not already been 
requested and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim of entitlement to service connection 
for a chronic acquired low back disorder is not well 
grounded, the doctrine of reasonable doubt has no application 
to his case.


ORDER

The veteran, not having submitted a well grounded claim of 
entitlement to service connection for a chronic acquired low 
back disorder, the appeal is denied.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board noted earlier, the veteran filed a notice of 
disagreement with the March 1996 denial of entitlement to 
evaluations in excess of 10 percent for his service-connected 
bilateral knee disabilities.  

Where there has been an initial RO adjudication of a claim 
and a notice of disagreement as to its denial, the claimant 
is entitled to a statement of the case, and the RO's failure 
to issue a statement of the case is a procedural defect 
requiring remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995).

Accordingly, the case is remanded to the RO for further 
action as follows:

The RO should issue a statement of the 
case referable to the March 1996 denial 
of entitlement to evaluations in excess 
of 10 percent for the service-connected 
bilateral knee disabilities.  

The veteran should be advised of the need 
to file a substantive appeal if he wishes 
appellate review of his claim.

Thereafter, the RO should return the case to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

